996 F.2d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joe Lee FULGHAM, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections;  Fred Greene, Warden, GreensvilleCorrectional Center, Respondents-Appellees.
No. 93-6467.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 29, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge;  James E. Bradberry, Magistrate Judge.  (CA-92-670, CA-92-671)
Joe Lee Fulgham, Appellant Pro Se.
Robert Quentin Harris, Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Joe Lee Fulgham seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Fulgham v. Murray, Nos.  CA-92-670 & CA-92-671 (E.D. Va.  Apr. 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED